DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Particularly, Claims 1,10,16 recite “the main wheel”, and it is unclear what this limitation is.
Claims 2,17 recite “the distal take-up reel defines a distal take-up reel projection adapted to engage the second bearing assembly; and the proximal take-up reel defines a proximal take-up reel projection adapted to engage the second bearing assembly”. This limitation is not understood.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2,4-6,8,10-13,16-17 rejected under 35 U.S.C. 103 as being unpatentable over Ryu (US 8,322,262) in view of Wendorf (US 2007/0191753).
	Regarding Claim 1, Ryu discloses a dispensing system for items (fig.4) comprising: a main housing assembly defining a dispensing opening (76) and comprising a drive system (30); and a cartridge assembly (100) comprising a carrier reel (104), distal (164) and proximal (105) take-up reels, and a strip (102a); wherein the carrier reel (104) is adapted to store the strip (102); the distal take-up reel (164) is operatively connected to the strip portion (102); the proximal take-up reel (105) is operatively connected to the strip portion; the drive system (30) is operatively connected to the proximal (105) and distal take-up (164) reels; and operation of the drive system (30) rotates the distal and proximal take-up reels such that the strip (102) is unwound from the main wheel (104), the strip portion is wound onto the distal take-up reel (164), the strip portion (102) is wound onto the proximal take-up reel (105), and the items are dispensed through the dispensing opening (76).

	Wendorf discloses a packaging strip (11) comprising first and second strip portions (plurality of 11); a strip comprising strip portions detachably secured to define a plurality of item chambers (chamber formed for adhesive to be stored in prior to use); where at least one item is enclosed within each of the item chambers. (fig.12) Therefore, it would have been obvious to one of ordinary skill in the art to provide the dispenser of Ryu with a packaging strip comprising first and second strip portions; a strip comprising strip portions detachably secured to define a plurality of item chambers; where at least one item is enclosed within each of the item chambers since it merely dispenses another strip configuration that can be dispensed out of the dispenser, and it is very well-known in the art.
Regarding Claim 2, Ryu discloses in which: the main housing assembly comprises a main housing supporting first (132), second (134), and third (136) bearing assemblies; the carrier wheel (104) defines a carrier wheel projection adapted to engage the first bearing assembly (132); the distal take-up reel (164) defines a distal take-up reel projection adapted to engage the second bearing assembly (134); and the proximal take-up reel (105) defines a proximal take-up reel projection adapted to engage the second bearing assembly (136).
Regarding Claim 4, Ryu discloses in which the cartridge assembly comprises: a cartridge housing; and a cartridge plate (130) adapted to support the carrier reel (104) and the distal (164) and proximal (105) take-up reels such that a carrier reel projection of the carrier reel (104) extends through a carrier reel opening in the cartridge housing (fig.2), a distal take-up reel projection of the distal take-up reel (164) extends through a first take-up reel opening in the cartridge housing, and a proximal take-up reel projection of the proximal take-up reel (105) extends through a second take-up reel opening in the cartridge housing (fig.2).

Regarding Claim 6, Ryu discloses in which the drive system (30) further comprises: a controller (91) operatively connected to the drive motor (32); and an interior sensor (216) arranged to generate a control signal associated with movement of the packaging strip (102); whereby the controller (91) controls operation of the drive motor (32) based on the control signal generated by the interior sensor (216).
Regarding Claim 8, Ryu discloses in which the transmission system (38) comprises a plurality of gears (31,33) arranged between the drive shaft and the distal (105) and proximal (164) take-up reels.
Regarding Claim 10, Ryu discloses a method of dispensing items comprising the steps of: providing packaging strip portions (102);  arranging at least a portion of the packaging strip on a carrier reel (104); securing a packaging strip portion end of the packaging strip (102) portion to a distal take-up reel (164); securing a packaging strip portion (102) end of the packaging strip portion to a proximal take-up reel (105); supporting the carrier reel (104), the packaging strip (102), and the distal (164) and proximal (105) take-up reels on a cartridge plate (130); forming a cartridge assembly (100) by engaging the cartridge plate (130) with a cartridge housing (housing of 100); providing a main housing (housing that houses 76) defining a dispensing opening (76); supporting a drive system (30) on the main housing; arranging the cartridge assembly (100) within the main housing such that the drive system (30) engages the distal (164) and proximal (105) take-up reels; and dispensing items through the dispensing opening by operating the drive system to rotate the distal and proximal take-up reels such that the packaging strip is unwound from the main wheel, the strip portion is wound onto the distal take-up reel, the strip portion is wound onto the proximal take-up reel.

Wendorf discloses providing first (plurality of 11) second packaging strip portions; forming a packaging strip (11) by adhering the first packaging strip portion to the second packaging strip portion (fig.12) such that each of the items is sealed within an item chamber (chamber formed for adhesive to be stored in prior to use). Therefore, it would have been obvious to one of ordinary skill in the art to provide the dispenser of Ryu with providing first and second packaging strip portions; forming a packaging strip by adhering the first packaging strip portion to the second packaging strip portion such that each of the items is sealed within an item chamber since it merely dispenses another strip configuration that can be dispensed out of the dispenser, and it is very well-known in the art.
Regarding Claim 11, Ryu discloses  a method in which the step of providing the main housing assembly comprises the step of forming first, second, and third bearing assemblies on a main housing (fig.2), the method further comprising the steps of: supporting a carrier wheel projection defined by the carrier wheel (104) with the first bearing assembly (132); supporting a distal take-up wheel projection defined by the distal take-up wheel (164) with the second bearing assembly (134); and supporting a proximal take-up wheel projection defined by the proximal take-up wheel (105) with the third bearing assembly (136).
Regarding Claim 12, Ryu discloses in which the step of supporting the drive system (30) on the main housing comprises the steps of: operatively connecting a controller (91) to a drive motor (32) defining a drive shaft (34,36); operatively connecting a transmission system (38) between the drive shaft and the distal (164) and proximal (105) take-up reels such that operation of the drive motor causes rotation of the distal and proximal take-up reels.

Regarding Claim 16, Ryu discloses a dispensing system for items comprising: a main housing assembly defining a dispensing opening (76) and comprising a drive system (30); and a cartridge assembly (100) comprising a cartridge plate (130), a cartridge housing that engages the cartridge plate (130) to define a cartridge chamber (fig.10), a carrier reel (104) supported by the cartridge plate (130) within the cartridge chamber, and distal (164) and proximal (105) take-up reels supported by the cartridge plate (130) within the cartridge chamber (fig.13), and a strip (102); wherein the carrier reel (104) is adapted to store the packaging strip (102); the distal take-up reel (164) is operatively connected to the strip portion (102); the proximal take-up (105) reel is operatively connected to the strip portion; and the drive system (30) is operatively connected to the proximal and distal take-up reels such that operation of the drive system (30) rotates the distal and proximal take-up reels such that the packaging strip is unwound from the main wheel (104), the strip portion is wound onto the distal take-up reel, the strip portion is wound onto the proximal take-up reel, and the items are dispensed through the dispensing opening (figs.3-4).
Ryu does not disclose a packaging strip comprising first and second strip portions; a strip comprising strip portions detachably secured to define a plurality of item chambers; where at least one item is enclosed within each of the item chambers.
	Wendorf discloses a packaging strip (11) comprising first and second strip portions (plurality of 11); a strip comprising strip portions detachably secured to define a plurality of item chambers (chamber formed for adhesive to be stored in prior to use); where at least one item is enclosed within each of the item chambers. (fig.12) Therefore, it would have been obvious to one of ordinary skill in the art to 
Regarding Claim 17, Ryu discloses in which: the main housing assembly comprises a main housing supporting first (132), second (134), and third (136) bearing assemblies; the carrier wheel (104) defines a carrier wheel projection adapted to engage the first bearing assembly (132); the distal take-up reel (164) defines a distal take-up reel projection adapted to engage the second bearing assembly (134); and the proximal take-up reel (105) defines a proximal take-up reel projection adapted to engage the second bearing assembly (136).

Claims 7,14,20 rejected under 35 U.S.C. 103 as being unpatentable over Ryu (US 8,322,262) in view of Wendorf (US 2007/0191753) in view of Machado et al. (US 2015/0374441).
	Regarding Claim 7, Ryu in view of Wendorf do not disclose in which the drive system further comprises an exterior sensor arranged to generate a dispense authorization signal based on action by a user of the dispensing system, where the controller further controls operation of the drive motor based on the dispense authorization signal generated by the exterior sensor.
	Machado discloses the drive system (para.0026) further comprises an exterior sensor (proximity sensor) arranged to generate a dispense authorization signal based on action by a user of the dispensing system, where the controller (controller for dispensing system) further controls operation of the drive motor (para.005) based on the dispense authorization signal generated by the exterior sensor. Therefore, it would have been obvious to one of ordinary skill in the art to provide the dispenser of Ryu in view of Wendorf with drive system further comprises an exterior sensor arranged to generate a dispense authorization signal based on action by a user of the dispensing system, where the controller 
Regarding Claim 14, Ryu does not disclose in which the step of supporting the drive system on the main housing further comprises the steps of: arranging an exterior sensor to generate a dispense authorization signal based on action by a user of the dispensing system; and controlling operation of the drive motor based on the dispense authorization signal generated by the exterior sensor.
Machado discloses which the step of supporting the drive system (para.0005;0026) on the main housing further comprises the steps of: arranging an exterior sensor (proximity sensor) to generate a dispense authorization signal based on action by a user of the dispensing system; and controlling operation of the drive motor (controller for dispensing system) based on the dispense authorization signal generated by the exterior sensor. Therefore, it would have been obvious to one of ordinary skill in the art to provide the dispenser of Ryu in view of Wendorf with in which the step of supporting the drive system on the main housing further comprises the steps of: arranging an exterior sensor to generate a dispense authorization signal based on action by a user of the dispensing system; and controlling operation of the drive motor based on the dispense authorization signal generated by the exterior sensor in order to have a more efficient automated and contactless dispensing system.
Regarding Claim 20, Ryu discloses in which drive system comprises: a drive motor (32) defining a drive shaft (34,36); a transmission system (38) operatively connected between the drive shaft (34,36) and the distal (105) and proximal take-up reels (164) such that operation of the drive motor (32) causes rotation of the distal and proximal take-up reels; a controller (91) operatively connected to the drive motor; an interior sensor (216) arranged to generate a control signal associated with movement of the packaging strip; and an exterior sensor arranged to generate a dispense authorization signal based on action by a user of the dispensing system; whereby the controller (91) controls operation of the drive motor (32) based on the control signal generated by the interior sensor (216).

Machado discloses whereby the controller (controller for dispensing system) controls operation of the drive motor (para.0005) based on the dispense authorization signal generated by the exterior sensor (proximity sensor). Therefore, it would have been obvious to one of ordinary skill in the art to provide the dispenser of Ryu in view of Wendorf with whereby the controller controls operation of the drive motor based on the dispense authorization signal generated by the exterior sensor in order to have a more efficient automated and contactless dispensing system.



Allowable Subject Matter
Claims 3,9,15,18-19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYODEJI T OJOFEITIMI whose telephone number is (571)272-6557. The examiner can normally be reached 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AYODEJI T OJOFEITIMI/Examiner, Art Unit 3651                                                                                                                                                                                                        
/GENE O CRAWFORD/Supervisory Patent Examiner, Art Unit 3651